In a proceeding to stay arbitration, petitioner appeals from a resettled judgment of the Supreme Court, Kings County, dated June 21, 1979, which denied its application and ordered that the parties shall forthwith proceed to arbitration of respondent’s claim. Resettled judgment reversed, on the law, with $50 costs and disbursements, and petition granted. Respondent is not entitled to no-fault insurance benefits since her alleged injuries did not result from the "use or operation” of a motor vehicle as contemplated by section 670 et seq. of the Insurance Law. Therefore, arbitration of respondent’s no-fault claim should have been stayed. (See Matter of Manhattan & Bronx Surface Tr. Operating Auth. [Gbolson], 71 AD2d 1004.) Lazer, J. P., Rabin, Gulotta and O’Connor, JJ., concur.